Title: To Alexander Hamilton from Henry Marchant, 14 September 1791
From: Marchant, Henry
To: Hamilton, Alexander


Newport Rhode IslandSepr. 14th. 1791.
Sir,
I have the Honor to transmit You the Petition of Peleg Saunders upon the mitigating Act; and the Proceedings thereon. I feel myself much obliged by Your very polite Letter of the 30th of June; The interesting Concern You are pleased to take in the Situation of Officers of Government residing at a distance; and the flattering Hopes We have reason to entertain of a Speedy Relief in the mode of Payment of their Salaries. With all possible Esteem I am,
Sir,   Your most obedient and very humble Servt.
Henry Marchant.
Alexander Hamilton Esq.Secretary of the Treasury of the United StatesPhiladelphia.
